UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 18, 2007 Dillard’s, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-6140 71-0388071 (Commission File Number) (I.R.S. Employer Identification No.) 1600 Cantrell Road Little Rock, Arkansas 72201 (Address of Principal Executive Offices) (Zip Code) (501) 376-5200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On May 18, 2007, the developers of The Domain in Austin, Texas announced that the registrant plans to open a store at the center.A copy of the press release is furnished as Exhibit 99. Item 9.01 Financial Statements and Exhibits 99 Press Release dated May 18, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DILLARD’S, INC. DATED: May 22, 2007 By: James I. Freeman Name: James I. Freeman Title: Senior Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99 Press Release dated May 18, 2007
